

115 HRES 672 IH: Honoring Edgar Martínez for excellence in his career as a professional baseball player and for his entrepreneurship, humanitarian work, and philanthropy, and for other purposes.
U.S. House of Representatives
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 672IN THE HOUSE OF REPRESENTATIVESDecember 21, 2017Ms. Jayapal (for herself, Ms. Bass, Ms. Blunt Rochester, Mr. Brown of Maryland, Mr. Cárdenas, Ms. Clark of Massachusetts, Ms. Clarke of New York, Ms. DelBene, Mrs. Dingell, Mr. Michael F. Doyle of Pennsylvania, Mr. Espaillat, Mr. Evans, Miss González-Colón of Puerto Rico, Mr. Grijalva, Mr. Heck, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Ms. Kelly of Illinois, Mr. Khanna, Mr. Kildee, Mr. King of New York, Mr. Kilmer, Mr. Larsen of Washington, Ms. Lee, Mr. Meeks, Ms. Meng, Mrs. Murphy of Florida, Mr. Raskin, Ms. Sánchez, Mr. Sarbanes, Mr. Smith of Washington, Mr. Soto, Ms. Velázquez, Ms. Wasserman Schultz, and Ms. Maxine Waters of California) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONHonoring Edgar Martínez for excellence in his career as a professional baseball player and for his
			 entrepreneurship, humanitarian work, and philanthropy, and for other
			 purposes.
	
 Whereas on January 2, 1963, Edgar Martínez was born in New York, New York and raised in Dorado, Puerto Rico;
 Whereas on December 19, 1982, Edgar Martínez was signed to a minor league contract with the Seattle Mariners and began his career with Seattle’s minor league affiliate, the Bellingham Mariners, in Bellingham, Washington;
 Whereas on September 12, 1987, Edgar Martínez made his major league debut for the Seattle Mariners; Whereas on October 8, 1995, Edgar Martínez made the most memorable play in Seattle Mariners history with The Double;
 Whereas on September 9, 2003, Edgar Martínez was inducted into the Hispanic Heritage Baseball Museum Hall of Fame located in San Francisco, California;
 Whereas on March 5, 2005, the City of Seattle renamed the street along the south side of the Mariners ballpark, to Edgar Martínez Drive South;
 Whereas on June 2, 2007, Edgar Martínez was inducted into the Seattle Mariners Hall of Fame; Whereas on June 20, 2007, Edgar Martínez was inducted into the World Sports Humanitarian Hall of Fame in Boise, Idaho for countless hours, funds, and efforts toward humanitarian causes, including—
 (1)the Martínez Fellowship for closing the achievement gap by improving teacher diversity and the retention of teachers of color in Washington State;
 (2)the Edgar Martínez Endowment for Muscular Dystrophy Research; and (3)the Martínez fundraiser for the New York City relief efforts for Hurricane Sandy;
 Whereas in 2013 the Seattle Mariners opened a Northwest-Mex restaurant in left field named Edgar’s Cantina in honor of his excellence;
 Whereas Edgar Martínez is widely considered the greatest designated hitter in Major League Baseball (MLB) history, and the American League Outstanding Designated Hitter Award was renamed the Edgar Martínez Outstanding Designated Hitter Award after he received it five times;
 Whereas Edgar Martínez has won numerous MLB awards for his excellence as a professional baseball player, including—
 (1)the designation of All-Star in 1992, 1995, 1996, 1997, 2000, 2001, and 2003; (2)the 1992 and 1995 American League Batting Title, with averages of .343 and .356 respectively;
 (3)the Outstanding Designated Hitter Award in 1995, 1997, 1998, 2000, and 2001; (4)the 2004 Roberto Clemente Award for exemplifying the game of baseball, sportsmanship, community involvement and contribution to his team; and
 (5)the Silver Slugger Award in 1992, 1995, 1997, 2001, 2003; Whereas Edgar Martínez is a beloved figure in the State of Washington for his entrenched identity in the Pacific Northwest as a player for Seattle, resident of Bellevue, entrepreneur in Kirkland, and philanthropist throughout the State of Washington; and
 Whereas on August 12, 2017, Edgar Martínez’s number 11 jersey was retired by the Seattle Mariners: Now, therefore, be it
	
 That the House of Representatives— (1)honors Edgar Martínez for excellence in his career as a professional baseball player and a professional baseball hitting coach, and for his entrepreneurship, humanitarian work, and philanthropy;
 (2)wishes Edgar Martínez continued success as hitting coach for the Seattle Mariners and in his humanitarian and philanthropic efforts; and
 (3)expresses deep appreciation for his example as a role model to children and baseball fans alike. 